IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

BRANDON WARD,
Civil Action 2:18-cv-734
Petitioner, Chief Judge Edmund A. Sargus, Jr.
Magistrate Judge Michael M. Merz

Vv.

DAVID GRAY, WARDEN
BELMONT CORRECTIONAL INSTITUTION,

Respondent.
ORDER

On June 5, 2019, the Magistrate Judge issued a Report and Recommendation (“R&R”)
recommending that the petition for a writ of habeas corpus be dismissed. (ECF No. 9.)
Although the parties were advised of the right to file objections to the R&R, and of the
consequences of failing to do so, no objections have been filed. Therefore, the R&R (ECF No.
9) is ADOPTED and AFFIRMED. This action is hereby DISMISSED.

Pursuant to 28 U.S.C. § 2253(c)(1)(A) and Rule 11 of the Rules Governing Section 2254
Cases in the United States District Courts, the Court must determine whether to issue a certificate
of appealability. Because Petitioner has waived the right to file an appeal by failing to file
objections to the R&R, see Thomas v. Arn, 474 U.S. 140, 147 (1985); United States v. Walters,

638 F. 2d 947, 950 (6th Cir. 1981), the Court DECLINES to issue a certificate of appealability.

 

IT IS SO ORDERED.
F-y 73015 aw .
DATE EDM wrAY ARGUS, JR.
CHIEF UNETED STATES DISTRICT COURT JUDGE
